I concur in the result in this case and think that the appellant has the right to appeal whether the assessment was made under section 77 or sections 97, 98, and 99 of the Act of 1915. If it was made under section 77 of the Act of 1915, the property owner was given the right to demand an arbitration, and section 292 of said act gave the right of appeal in cases where the right to demand an arbitration had been given. On the other hand, if the assessment was made under the order of the state board, as provided by sections 97, 98, and 99 of the Act of 1915, the assessment was so final as to the property owner as to give the right of appeal therefrom under section 36c of the Revenue Law of 1911 (Acts 1911, p. 186), and which was not, as pointed out in the second opinion of Mayfield, J., repealed by the act of 1915.